Citation Nr: 9917962	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had active service from April 1951 to March 1952.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a June 1997 decision of the 
Board of Veterans' Appeals (the Board).  It was the Board's 
decision in June 1997 to deny the veteran's application to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder with seizures, as new and material 
evidence had not been received.  The Board also denied the 
veteran's claims of entitlement to service connection for 
chronic hepatitis and urethral stricture, and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for chronic prostatitis.

The Court vacated the June 1997 Board decision to the extent 
that it denied reopening the claim for service connection for 
a neuropsychiatric disorder and remanded the matter of to the 
Board for further consideration.  In Board correspondence 
dated in late February 1999, the appellant's attorney was 
advised that he could submit additional evidence and 
argument.  In March 1999, the veteran's attorney asked the 
Board to provide a copy of all material added to the 
veteran's claims file from September 1997.  Received in March 
1999 was additional argument which was associated with the 
claims file.  In early April 1999, the material was sent and 
there has been no communication from the appellant's attorney 
indicating that any additional evidence or argument would be 
submitted on the matter being considered.  


FINDINGS OF FACT

1.  In July 1959 the Board denied entitlement to service 
connection for conversion reaction.


2.  Evidence regarding a psychiatric disability added to the 
record since the Board decision in July 1959 does not bear 
directly or substantially upon the issue at hand and is 
essentially duplicative or cumulative of evidence previously 
of record. 


CONCLUSION OF LAW

Evidence received since the July 1959 decision wherein the 
Board denied service connection for a psychiatric disability 
identified as a conversion reaction is not new and material, 
and the claim for service connection is not reopened.  
38 U.S.C. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he went to 
sick call with numerous complaints of a vague nature 
including, i.e., smothering spells, head trouble, and various 
aches in his back, feet, etc.  On a neuropsychiatric 
evaluation in December 1951 after an episode of what was 
described as atypical syncope with overbreathing and arching 
of the back during a transitory autohypnotic trance, the 
veteran specifically said that he had been subject to similar 
"spells" since he was age 13.  All testing for organic 
disability was negative.  While he once reported having had 
headaches after alleged head trauma, it was not indicated 
that other evidence supported this, or that such a head 
trauma had occurred in service, and the symptoms were 
associated with his other mental health problems.  

On one occasion when the veteran was admitted for care, it 
was suggested that he might be experiencing some sort of 
schizophrenic episode because he had what were characterized 
as possible hallucinations.  However, subsequent more 
extensive psychiatric evaluation revealed that he had had 
lifelong learning disabilities.  He was given intelligence 
tests for apparently the first time, and was found to have 
deficient intelligence, illiteracy and what was characterized 
as superstitiousness, with an intelligence quotient (IQ) of 
below 50 [i.e., Wechsler-Bellevue tests showed an IQ of 44, 
with a mental age of 6 years, 9 months].  Testing and 
evaluations in service were exhaustive and the reports are of 
record.

Recurring reported diagnoses were mental deficiency, primary; 
and conversion reaction, secondary to the mental deficiency, 
severe, manifested by hysterical seizures with fainting and 
visual and auditory hallucinations, somatization with low 
back and abdominal pain; cramping in the legs; choking spells 
occurring under periods of stress and tension.  An 
unsuitability discharge was effectuated on the basis that the 
mental deficiency and conversion reaction both preexisted 
service and had not been aggravated therein or thereby.

On a VA examination in 1952, the veteran reported having had 
similar "spells" to those described in service and prior to 
service.  He was examined and findings were reported in 
detail.  He was found to have mental deficiency, primary, 
with an IQ of 44-47 and mental age of 6 years, 9 months-7 
years.  Testing had included Wechsler-Bellevue and Stanford-
Binet.  He was also found to have conversion reaction 
manifested by anxiety, tension, and epileptoid like seizures, 
mental confusion, somatic complaints, diaphoresis of the 
axillae and hands.  The examining psychiatrist felt that this 
was a lifelong situation. 

From March to May 1954, VA hospitalized the veteran for 
infectious hepatitis and he was also diagnosed as having 
conversion reaction, manifested by seizures; and a congenital 
abnormality of the left kidney with double ureter.  

A private physician who examined the veteran in 1955 
diagnosed epilepsy and chronic history of pyelitis, noted the 
diagnoses reported during VA hospitalization in 1954, and 
that the veteran had reported seizures since being in the 
service.

The veteran was hospitalized in late 1958 and early 1959 
primarily for treatment of what was thought to be pericardial 
effusion.  Further cardiovascular evaluation showed no heart 
disease and it was determined that he had neuropsychiatric 
disease of a type to be determined by further testing.  On 
psychiatric evaluation he was reported to have an IQ of 66 
and it was thought that the primary diagnosis was conversion 
reaction, chronic, moderate with hypochondriacal features.  
He did not cooperate with testing required for a spinal tap 
and was discharged against medical advice.

The veteran was readmitted to testing in April 1959.  
Extensive testing was undertaken and no organic basis was 
found for his seizures.  Final diagnoses were mental 
deficiency, primary, mental age about 7 years, with IQ of 66; 
and conversion reaction, chronic, severe, manifested by 
multiple somatic complaints with syncopal episodes.

All of the above-cited evidence was of record at the time of 
the 1959 Board decision.  At that time, it was argued that 
while the veteran had mental deficiency prior to service, his 
conversion reaction was a new disability, superimposed on the 
mental deficiency in and as a result of service.  Citing 
extensive clinical and evaluative evidence as well as 
statements from various individuals, the Board concluded that 
the veteran's neuropsychiatric disorders, namely mental 
deficiency and conversion reaction, both clearly and 
unmistakably preexisted service and were not aggravated 
thereby.  The service department has certified that no 
additional records are available.  On numerous occasions, the 
veteran has submitted copies of all or portions of the 
service medical records cited above; all of which are and 
have been in the file.  The argument, in essence, made by and 
on behalf of the veteran in 1959 was that the conversion 
disorder did not preexist his military service.



In 1961 a statement was issued by the Selective Service 
System certifying that their records showed the findings 
cited above as included in service records with regard to 
congenital renal anomalies, and mental deficiency and 
conversion reaction described in service.

A statement was received in January 1965 from a physician who 
reported having seen the veteran for the past year with 
diagnoses including psychopathic state with immature 
emotional reactions and some deficiency in thinking.

On a VA examination in 1965, the veteran was determined to 
have mental deficiency with conversion reaction in addition 
to other disabilities.

Statements of record from a physician who saw the veteran in 
1966 and 1968, reported in 1966 possible idiopathic epilepsy, 
psychosomatic disease and mental deficiency.  In 1968 he 
reported mental depression and psychosomatic syndrome.

VA examined the veteran in 1971 at which time the 
neuropsychiatric examiner described organic brain syndrome, 
unknown cause, manifested by mental deficiency, inappropriate 
affect, conversion symptoms and multiple somatic complaints.  

The veteran's testimony at a hearing at the RO in 1985 was 
directed to other matters.

The veteran has submitted various VA outpatient and 
evaluative reports showing that he complained on numerous 
occasions of prostate problems.  References to depression 
appear in record entries dated in 1991 and 1993.




At the hearing held before the Hearing Officer at the RO in 
1994, the veteran and his wife testified that he had not had 
any learning or other mental problems prior to service, and 
in general, that he had developed all the claimed problems in 
or as a result of service, and that they had continued to the 
present.  He asserted that he had been tricked into signing 
papers in service.  It was reported that mental illness was 
diagnosed on VA examination in May 1996.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claim for service connection 
that was denied by the Board in a July 1959 decision.  When a 
claim is finally denied by the Board, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1959 Board decision is the last final 
disallowance on any basis.

Review of the Board's discussion in the July 1959 decision 
shows, in essence, that it found competent evidence was of 
record that clearly and unmistakably established the 
veteran's psychiatric disorder, a conversion reaction 
secondary to mental deficiency, existed prior to his military 
service.  The Board found it had not been aggravated by 
service.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a psychiatric 
disability to warrant reopening the veteran's claim for 
service connection.  The specified basis of the Board's 
July 1959 denial is not changed materially by the additional 
evidence showing occasional references to psychiatric 
disorders including conversion reaction, psychosomatic 
disease and depression in the more recent treatment records.  
The evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish the onset of 
psychiatric disability during service.  The veteran's 
contentions at the recent RO hearing are essentially those 
made in 1959 and rejected; in essence, that the conversion 
disorder did not preexist service.  

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding a psychiatric disability is cumulative thereby 
failing the first test.  The additional evidence does not 
offer any additional evidence on the issue of preexisting 
psychiatric disability or its absence.  Nor does it include 
any competent evidence linking to service any psychiatric 
disorder established.  



In essence, to be material it must be so significant to 
require its consideration to evaluate the claim fairly.  
Occasional reference to psychiatric illness many years after 
service is not viewed as evidence of such significance 
without it including any evidence as to incurrence in service 
or aggravation that were the principle findings of the Board 
in 1959.  The veteran's testimony merely presents in another 
form what was argued in 1959 and rejected. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  That has been 
accomplished.  The Board finds for reasons set forth that the 
additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a). 

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disability, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).



ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a 
neuropsychiatric disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

